DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 06/08/2022.

Status of Claims
	In Applicant’s amendment filed on 06/08/2022, claims 21, 24, 26, 29 and 36-40 have been amended; claims -120, 25, 27 and 30-35 are canceled; claims 21-24, 26-29 and 36-40 remain pending.

Response to Arguments
Rejections Under 35 U.S.C. §112:
	Applicant’s argument for claim 24, previously rejected under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment and remarks filed on 06/08/2022.
	However, the Examiner notes that Applicant’s amendment filed on 06/08/2022 has introduced a new subject matter in claim 21 that results in claims 21-24, 26, 28-29 and 36-40 being rejected under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the current rejection.  Please see claim rejection below for more details.

Rejections Under 35 U.S.C. §103:
	Applicant’s arguments with respect to claim 21 has been fully considered, but are moot in view of a new combination of references being used in the current rejection.  See claim rejections below for more details.
	Claims 22-24, 26, 28-29 and 36-40 depend from claim 21, and hence are considered accordingly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022  is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 26, 28-29 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “receiving: (a) a set of timepoints relating to content data prior to generating for playback any portion of the content data, and (b) a set of Uniform Resource Locators (URLs), where each respective timepoint of the set of timepoints is associated with a respective URL of the set of URLs” (underlined for emphasis).  However, the specification does not provide sufficient description for such limitation as claimed.  In particular, the specification does not provide sufficient description for the claim feature “where each respective timepoint of the set of timepoints is associated with a respective URL of the set of URLs”.  At best, paragraphs [0051] and [0053] of Applicant’s specification only discloses the following:
[0051]   In one embodiment of the invention, when one of content providers 108A-N submits information to web server 106 in conjunction with a content item, as discussed above, that content provider includes, in that information, an indication of one or more time points at which advertisements may be inserted. Web server 106 stores the one or more time points in the content metadata that is associated with the content item URL in metadata database 118. In such an embodiment of the invention, HME server 104 provides the list of time points to portable device 102 before portable device 102 presents the content item with which those time points are associated. According to one embodiment of the invention, when portable device 102 plays the content item up to one of the time points in the list, portable device 102 notifies HME server 104 that a time point has been reached. In response to this notification, HME server 104 instructs portable device 102 to play one or more advertisements before continuing to present the content item up to the next time point in the list. However, according to an alternative embodiment of the invention, instead of notifying HME server 104 that a time point has been reached, portable device 102 independently selects one or more advertisements to play before continuing to present the content item. Under such circumstances, portable device 102 may inform HME server 104 as to which advertisements portable device 102 has selected and presented (or is currently presenting). Portable device 102 may select advertisement URLs from a list of advertisement URLs that portable device 102 locally stores. Some such URLs may point to a advertisements that are already stored in a cache that portable device 102 maintains, while other such URLs may point to resources stored or maintained by various ones of ad servers 114A-N. Thus, in one alternative embodiment of the invention, the advertisement presentation by portable device 102 is entirely pre-computed and downloaded by portable device 102 along with the content that portable device 102 will play, with portable device 102 inserting advertisements into the presentation stream automatically, and with portable device 102 letting HME server 104 know about which advertisements portable 102 has presented as portable device 102 presents those advertisements.

[0053]   In one embodiment of the invention, the content provider indicates, to web server 106, a list of time points as discussed above, but also indicates, for each time point, one or more content keywords that are associated with that time point. For example, content provider 108A might associate the content keyword "soap" with a first time point (e.g., at the 5:00 mark) and the content keyword "beer" with a second time point (e.g., at the 10:00 mark). Content provider 108A may choose the content keywords that are to be associated with a particular time point based on the subject matter of the content item that will be presented at that time point. Continuing the above example, content provider 108A might choose "soap" to be associated with the first time point because the content item might be a television show in which, at the first time point, one of the actors is in the shower. Similarly, content provider 108A might choose "beer" to be associated with the second time point because, in the television show, one of the actors might drink from a bottle of beer at the second time point. In such an embodiment of the invention, when portable device 102 notifies HME server 104 that a particular time point has been reached in the presentation of the content item, HME server 104 determines one or more advertisements that are associated with an ad keyword that matches at least one content keyword that is associated with the particular time point in metadata database 118. HME server 104 instructs portable device 102 to present one or more of these advertisements in a non-obtrusive manner. For example, portable device 102 may cause the television to present a banner or overlay in a portion of the screen while the content item is playing; the banner or overlay may contain material from a matching advertisement. For another example, portable device 102 may cause the television to present, in the corner of the screen, an icon that indicates that additional information is available in response to the viewer's pushing of a particular button on the remote control; in response to the viewer's pushing of the particular button while the icon is being displayed, portable device 102 may cause the television to present the matching advertisement, temporarily interrupting the presentation of the content item. In each of the above examples, portable device 102 may perform the operations in response to instructions from HME server 104.

As seen above, para. [0051] only provides description for receiving a set of timepoints relating to content data prior to generating for playback any portion of the content data.  Para. [0051] also merely discloses…”Portable device 102 may select advertisement URLs from a list of advertisement URLs that portable device 102 locally stores. Some such URLs may point to a advertisements that are already stored in a cache that portable device 102 maintains, while other such URLs may point to resources stored or maintained by various ones of ad servers 114A-N.”  However, Applicant’s specification, including para. [0051], fails to provide sufficient description for the claim feature “receiving…a set of Uniform Resource Locators (URLs), where each respective timepoint of the set of timepoints is associated with a respective URL of the set of URLs”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26, 28-29, 36-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gildred (US 2008/0114861) in view of Ahn et al. (US 2009/0193456), hereinafter “Ahn”.
Claim 21 – Gildred teaches a method (see Abstract), comprising:
receiving: (a) a set of timepoints relating to content data prior to generating for playback any portion of the content data [Figs. 3 and 4, ¶0066-¶0069, specifically ¶0068-¶0069:  ad insertion data comprising a list of time-stamped insertion points (a set of timepoints) relating to episode content is pre-fetched/received by the player/client device from the server prior to playback of the episode content];
displaying the content data by a first device [Fig. 6 and ¶0071, at step 605]; 
determining, that a timepoint among the set of timepoints has been reached during display of the content data [Fig. 6, step 650 and ¶0071]; and 
in response to determining that the timepoint has been reached: 
interrupting the display of the content data [Fig. 6, step 655 and ¶0071:  by inserting ads into the content at step, the display of the content data is interrupted in order to display the ad content];
receiving, by the first device, additional content to be displayed associated with the timepoint [¶0070 and ¶0071, step 655]; and
resuming display of the content data [Fig. 6, step 665:  continuing/resuming to play the episode content].
	Gildred is silent regarding receiving a set of Uniform Resource Locators (URLs), where each respective timepoint of the set of timepoints is associated with a respective URL of the set of URLs.
	However, in an analogous art, Ahn teaches receiving: a set of timepoints relating to content data, and a set of Uniform Resource Locators (URLs), where each respective timepoint of the set of timepoints is associated with a respective URL of the set of URLs [¶0028 and Fig. 4, ¶0035: receiving metadata containing a set to of time points for inserting and reproducing additional content, and a set of URIs, where each respective timepoint of the set of timepoints is associated with a respective URI of the set of URIs in the metadata]; 
receiving, by the first device, additional content to be displayed using the URL of the set of Uniform Resource Locators associated with the timepoint [¶0030]; and
resuming display of the content data [¶0031:  restoring the reproduction of the broadcast program when the reproduction of additional content is completed].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of providing additional contents using metadata that includes insertion time points and locators associated with each time to instruct a client device to insert additional content at respective time point  taught by Ahn and the technique for inserting promotional content within downloaded video content taught by Gildred to improve the effect of advertisements by enabling customized advertisements for each of the users (see Ahn ¶0036).

Claim 22 – the combination of Gildred in view of Ahn, specifically Gildred, teaches the content data is at least one of a movie, a television show, or music [e.g., ¶0006 and/or ¶0263].

Claim 23 – the combination of Gildred in view of Ahn, specifically Gildred, teaches the additional content includes advertisement [e.g., ¶0009-¶0010 and/or ¶0066-¶0067].

Claim 26 – the combination of Gildred in view of Ahn, specifically Ahn, teaches the URL is associated with advertisement metadata [¶¶0025-0026 and Fig. 4, ¶¶0034-0035].

Claim 28 – Gildred in view of Ahn, specifically Gildred, teaches the advertisement metadata comprises and ad keyword [e.g., Fig. 19 and ¶0262: Ad tags (advertisement metadata) comprises keywords such as Day Part, Target Gender, Target Age Group, Target Networks].

Claim 29 – Gildred in view of Ahn, specifically Gildred, teaches receiving, by the first device, additional content to be displayed comprises matching the additional content data with the content data based on the ad keyword [¶0069 and Fig. 19, ¶0262; also see ¶0305].

Claim 36 – Gildred in view of Ahn, specifically Gildred, further teaches storing the additional content into cache [¶0070, see step 545].

Claim 37 – Gildred in view of Ahn, specifically Gildred, further teaches storing the additional content into the cache comprises receiving, from a server, instructions to store the additional content into the cache based on at least the content data and a specified time [Fig. 5, ¶0070 and ¶0068-¶0069:  downloading (receiving from a server) metadata associated with content items, the metadata indicates (i.e., provides instructions for) required ads to be downloaded and stored in cache for the content item and to be inserted a designated time].

Claim 39 – Gildred in view of Ahn, specifically Gildred, teaches communicatively connecting to a display device via an HDMI connection [e.g.,¶0069, ¶0159 and ¶0301: communicatively connecting to a display on the client’s device, via an HDMI connection, to playback episode content and advertisement content].

Claim 40 – Gildred in view of Ahn, specifically Gildred, further teaches displaying  the additional content at the timepoint, wherein the additional content is displayed on a client display device [¶0069: displaying the advertisement content at the designated time during playback on the client device (i.e., the advertisement content is displayed on a client display device)].

Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gildred (US 2008/0114861) in view of Ahn (US 2009/0193456) as applied above, and further in view of Yassin et al. (US 2003/0115597), hereinafter “Yassin”.
Claim 24 – Gildred in view of Ahn, specifically Gildred, teaches the additional includes an advertisement [see Gildred ¶0009-¶0010 and/or ¶0066-¶0067].
The combination of Gildred and Ahn is silent regarding the advertisement is associated with a highest bid amount from an advertiser.
However, in an analogous art, Yassin teaches the advertisement associated with a highest bid amount from an advertiser [¶0001 and ¶0016].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for dynamic ad insertion taught by Gildred in view of Ahn by combining the concept of selecting, for displaying in an advertisement slot, an advertisement associated with a winning bid from an advertiser taught by Yassin to enhance the potential revenues for program providers (see Yassin ¶0007).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gildred (US 2008/0114861) in view of Ahn (US 2009/0193456) as applied above, and further in view of Allison et al. (International Pub. No. WO 99/56473), hereinafter “Allison”.
Claim 38 – Gildred in view of Knepper, specifically Gildred, further teaches displaying the additional content at the timepoint [¶0069 and ¶0071 (step 655):  inserting and displaying the advertisement content on the player/client device at a designated timepoint]
Gildred is silent regarding displaying the additional content in a portion of the display, wherein the portion of the display is not occupied by the displayed content data.
However, in an analogous art, Allison teaches the additional content is displayed in a portion of a display, wherein the portion of the display is not occupied by the displayed content data [Fig. 12 and p. 20, lines 5-26].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of displaying advertisements in a display portion outside the reduced-size window for program content taught by Allison and the technique for playing targeted advertisements that are dynamically inserted in a content stream taught by Gildred and view of Ahn to enhance presentation of advertisements and broadcast content by avoiding overlaying advertising data on top of the broadcast content currently being viewed (see Allison p. 20, lines 23-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423